DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the addition of new claim 41 in the amendments filed 3/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 7 of the remarks filed 3/8/2022, with respect to the objections to claims 28, 30-31 and 40 as set forth in paragraphs 4-7 of the action mailed 3/3/2022, have been fully considered and are persuasive.  The objections to claims 28, 30-31 and 40 have been withdrawn. 

Applicant’s arguments, see the claim amendments and pages 7-8 of the remarks filed 3/8/2022, with respect to the rejection of claims 21-26, 29-33, 35 and 38-40 under 35 U.S.C. 112(a) as set forth in paragraph 12 of the action mailed 3/3/2022, have been fully considered and are persuasive.  The rejection of claims 21-26, 28-33, 35 and 38-40 has been withdrawn.  See below for the rejection of claims 27-28. 

Applicant’s arguments, see the claim amendments and page 8 of the remarks filed 3/8/2022, with respect to the rejection of claims 21-26, 28-33, 35 and 38-40 under 35 U.S.C. 112(b) as set forth in paragraphs 13-18 of the action mailed 3/3/2022, have been fully considered and are persuasive.  The rejection of claims 21-26, 28-33, 35 and 38-40 has been withdrawn EXCEPT as noted below. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 27, the claim recites that the elastomer-based polymer component is immiscible with the composition(s) AS A WHOLE, whereas the specification as originally filed exclusively states that immiscibility is with the polyacrylate.

Claims 21-33, 35 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the opposite side from layer A" in line 19.  There is insufficient antecedent basis for this limitation in the claim as an opposite side of layer B has not been previously introduced.

Claim 40 recites the limitation "the etched side" in line.  There is insufficient antecedent basis for this limitation in the claim as an etched side has not been previously introduced.

Response to Amendment
Applicant’s arguments, see the claim amendments and pages 7-8 of the remarks filed 3/8/2022, with respect to the rejection of claims 27-28 under 35 U.S.C. 112(a) as set forth in paragraph 12 of the action mailed 3/3/2022, have been fully considered but they are not persuasive.
The Examiner notes that claim 27 has not been amended to overcome the rejection, nor has the above-noted remarks argued against said rejection.

Applicant’s arguments, see the claim amendments and pages 7-8 of the remarks filed 3/8/2022, with respect to the rejection of claims 21-33, 35 and 38-40 under 35 U.S.C. 112(b) as set forth in paragraphs 13-14 of the action mailed 3/3/2022, have been fully considered but they are not persuasive.
The Examiner notes that amended portion of claim 21 referring to layer D still has a lack of an antecedent basis.  Thus, the rejection is maintained and repeated above.

Allowable Subject Matter
Claims 21-26, 29-33, 35 and 38-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art reference is:

US 2013/0081764 A1Yamanaka et al. teaches a pressure-sensitive adhesive (PSA) tape comprising PSA layer D (11), peelable layer C (12), blowing agent-containing PSA layer A (13) and microparticle-containing viscoelastic substrate B (14) (para 0161, figure 1); 
which said PSA layer A (13) comprises a blowing agent and an acrylic base polymer (i.e., layer A based on self-adhesive acrylate composition) comprising monomers such as, inter alia, n-butyl acrylate and acrylic acid (para 0027-0063);
which said substrate B (14) comprises microparticles such as, inter alia, hollow resin balloons and a mixture of an acrylic polymer and a rubber polymer, and forms a composition that is the same or similar to that included in PSA layer A (13) or PSA layer D (11) (i.e., layer C being an adhesive composition based on self-adhesive acrylate composition, on the top side of layer A) (para 0064-0108);
which said layer C (12) comprises a polyethylene terephthalate (PET) (para 0109-0118), which is identical to that presently disclosed for the presently claimed layer B composed of a carrier film that is non-extensible, has a tensile strength of greater than 100 N/mm2 in a longitudinal direction and a tensile strength of greater than 100 N/mm2 in a transverse direction, and an elongation at break of less than 300% in a longitudinal direction and an elongation at break of less than 300% in a transverse direction;
and which said PSA layer D (11) comprises microparticles, bubbles and a blowing agent, and a mixture of an acrylic polymer and a rubber polymer and may be the same or similar to the composition of layers A and B (i.e., layer D being an adhesive composition based on self-adhesive acrylate composition, on an opposite side of layer B from layer A) (para 0119-0146).

Yamanaka is silent to layer C (12) (i.e. layer B) having one main face that is etched.  While Yamanaka teaches that PSA layer A (13) comprises a blowing agent, Yamanaka does not teach that PSA layer A (13) comprises expanded hollow microballoons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/1/2022